                 Case 3:20-cv-05276-BHS Document 11 Filed 08/12/20 Page 1 of 2



 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
     JUSTIN EDWARD LEWIS,                              CASE NO. C20-5276-BHS
 8
                               Plaintiff,              ORDER ADOPTING REPORT
 9          v.                                         AND RECOMMENDATION

10   NANETTE JOYNER LEWIS COLEMAN,
     et al.,
11
                               Defendants.
12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)
14   of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 9. The Court
15   having considered the R&R and the remaining record, and no objections having been
16   filed, does hereby find and order as follows:
17          (1)      The R&R is ADOPTED;
18          (2)      Plaintiff’s Motion for Leave to Procced In Forma Pauperis, Dkt. 6, is
19                   DENIED;
20          (3)      Plaintiff’s Proposed Amended Complaint is DISMISSED for failure to
21                   state a claim; and
22


     ORDER - 1
             Case 3:20-cv-05276-BHS Document 11 Filed 08/12/20 Page 2 of 2



 1         (4)   The Clerk shall enter JUDGMENT and close this case.

 2         Dated this 12th day of August, 2020.

 3

 4

 5
                                                  A
                                                  BENJAMIN H. SETTLE
                                                  United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
